


117 HR 3446 IH: Peace on the Korean Peninsula Act
U.S. House of Representatives
2021-05-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
117th CONGRESS1st Session
H. R. 3446
IN THE HOUSE OF REPRESENTATIVES

May 20, 2021
Mr. Sherman (for himself, Mr. Khanna, Mr. Kim of New Jersey, and Ms. Meng) introduced the following bill; which was referred to the Committee on Foreign Affairs

A BILL
To review current restrictions on travel to North Korea, call for a formal end to the Korean War, and for other purposes.


1.Short titleThis Act may be cited as the Peace on the Korean Peninsula Act. 2.FindingsCongress makes the following findings:
(1)On July 27, 1953, the commander in chief of the United Nations Command signed an armistice agreement with the supreme commander of the North Korean People’s Army and the commander of the Chinese People’s Volunteers, aiming to insure a complete cessation of hostilities and of all acts of armed force in Korea until a final peaceful settlement is achieved. (2)The armistice agreement neither formally ended the war nor represented a final peaceful settlement.
(3)On April 27, 2018, in Panmunjom, the leaders of South Korea and North Korea declared that a new era of peace has begun on the Korean peninsula, and committed to declare the end of war on the Korean peninsula 65 years after the signing of the armistice agreement. (4)In its roll out of its policy towards North Korea, the Biden Administration expressed support for the Singapore framework, which identifies peace on the Korean peninsula as an objective of any future negotiations between the United States and North Korea.
(5)The United States should pursue a sustained and credible diplomatic process to achieve an end to the Korean war, and every effort should be made to avoid military confrontation with North Korea. (6)The persistence of a state of war does not serve the national interest of the United States and its allies.
(7)One major consequence of the continuation of the Korean war is that the United States does not have formal relations with North Korea, which has prevented Korean Americans with relatives in North Korea from seeing their families. (8)Approximately 100,000 Americans have relatives living in North Korea.
(9)At the Hanoi Summit in February 2019, the United States and North Korea discussed formally ending the Korean war and the exchange of diplomatic liaison offices, however these discussions did not advance due to a stalemate on nuclear and missile issues. (10)The ongoing nuclear- and ballistic-missile-related activities of North Korea continue to pose a threat to international peace and security.
3.Humanitarian considerations regarding visiting North Korea
(a)Sense of CongressIt is the sense of Congress that the current restrictions barring United States nationals traveling to the Democratic People’s Republic of Korea (DPRK) warrant review by the Secretary of State. (b)ReviewThe Secretary of State shall conduct a full review of the restrictions in place conditioning the travel of United States nationals to the DPRK. Such review shall include consideration of the following:
(1)The Department of State’s guidance as to the nature of travel to the DPRK that qualifies as in the national interest of the United States, including whether the scope of travel qualifying as such should be adjusted. (2)The compelling humanitarian considerations that qualify a United States national for travel to the DPRK, including whether the scope of travel permissible under such considerations should be adjusted.
(3)Whether, and if so, to what extent and under what conditions, travel to the DPRK for the purposes of attending to or witnessing funerals, burials, or other religious and family commemorations of relatives of United States nationals in the DPRK does or should qualify as compelling humanitarian considerations meriting issuance of Special Validation Passports to such nationals. (c)Report (1)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of State shall submit to the Committee on Foreign Affairs of the House of Representatives and the Committee on Foreign Relations of the Senate a report detailing the review conducted under subsection (b). Such report shall include a comprehensive description of the Department of State’s consideration of all matters described in paragraphs (1), (2), and (3) of such subsection, including, as applicable, any related policy changes and the rationale behind the Department’s decision to make or refrain from making policy changes relating to such matters.
(2)FormThe report required under paragraph (1) shall be submitted in unclassified form but may contain a classified annex. 4.Calling for a formal end to the Korean War (a)Sense of CongressIt is the sense of Congress that given the commitment of the leaders of South Korea and North Korea in Panmunjom on April 27, 2018, to actively promote meetings involving the United States with a view to replacing the Armistice Agreement with a peace agreement and establishing a permanent and solid peace regime, the Secretary of State should pursue serious, urgent diplomatic engagement with North Korea and South Korea in pursuit of a binding peace agreement constituting a formal and final end to the state of war between North Korea, South Korea, and the United States.
(b)Report
(1)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of State shall submit to the Committee on Foreign Affairs of the House of Representatives and the Committee on Foreign Relations of the Senate a report that describes a clear roadmap for achieving a permanent peace agreement on the Korean peninsula. (2)ContentsThe report required under paragraph (1) shall—
(A)contain an accounting of the steps necessary to enter into negotiations with North Korea and South Korea to conclude a binding peace agreement; (B)identify the key stakeholders involved in such negotiations; and
(C)describe the challenges concerning the ability of the United States to achieve a binding peace agreement constituting a formal and final end to the state of war between North Korea, South Korea, and the United States. (3)FormThe report required under paragraph (1) shall be submitted in unclassified form but may contain a classified annex.
5.Establishing liaison officesIt is the sense of Congress that given the joint statement signed by the United States and North Korea in Singapore on June 12, 2018, which included an agreement to establish new U.S.-DPRK relations in accordance with the desire of the peoples of the two countries for peace and prosperity, the Secretary of State should seek to enter into negotiations with the Democratic People’s Republic of North Korea (DPRK) to establish liaison offices of the DPRK and the United States in the respective capitals of each such country.  